Citation Nr: 0317528	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-00 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals of reconstruction of the right 
anterior cruciate ligament, with medial meniscectomy.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On September 17, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain copies of evaluation and treatment 
records (inclusive of laboratory results, imaging 
findings, outpatient treatment records, treatment 
notes, vital statistics, consults, medications, 
discharge summaries, procedures, diet and nutrition 
assessments, and problem lists) not already on file 
with regard to the claim on appeal.  Any and all 
pertinent VA treatment records not already on file 
must be obtained regardless of whether in fact the 
veteran responds to the foregoing request.  Such 
records, once obtained, must then be added to the 
claims folder.

2.  Thereafter, arrange for the veteran to be 
afforded a VA orthopedic examination for the 
purpose of ascertaining the severity of his 
service-connected right knee disorder.  A copy of 
the letter informing the veteran of the date and 
time of such examination must be included in the 
claims folder, in the event that he fails to appear 
therefor.  The veteran's claims folder in its 
entirety is to be furnished to the examiner prior 
to any evaluation of the veteran for use in the 
study of this case.  Such examination is to include 
a review of the veteran's history and current 
complaints, as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic studies, 
including X-rays or a magnetic resonance imaging 
study, must also be accomplished if deemed 
warranted by the examiner.  All established 
diagnoses pertaining to the right knee are then to 
be fully set forth. 

(a)  The examiner should be asked to describe the 
condition of the right knee and indicate whether 
there is present or absent any findings of 
ankylosis, subluxation, instability, locking, 
swelling, genu recurvatum, or loss of range of 
motion, and, if present, the degree thereof.  Any 
instability or subluxation should be described as 
mild, moderate or severe: ankylosis, if present, 
should be classified as complete or incomplete, and 
if incomplete, the degree of the angle at which the 
joint is fixed should be fully set forth in 
degrees.  Detailed range of motion studies of the 
right knee joint are to be undertaken as part of 
such evaluation and the results of range of motion 
testing should be furnished in degrees, with the 
standard for normal motion of the knee being 140 
degrees of flexion and 0 degrees of extension.  

(b)  The examiner must note whether there is  
scarring about the right knee from prior surgery 
relating to the service-connected disability, the 
exact measurement in square inches of the area 
affected, whether such scarring is superficial or 
deep (associated with underlying soft tissue 
damage), and whether any such scar is unstable (one 
where for any reason there is a frequent loss of 
the skin covering the scar).  Regarding each scar, 
notations must also be made as to the presence or 
absence of poor nourishment, repeated ulceration, 
tenderness, pain on objective demonstration, 
limited motion, and/or other associated limitation 
of function.  

(c)  The examiner must determine whether the right 
knee exhibits weakened movement, excess 
fatigability, or incoordination attributable to the 
service-connected disability, and, if feasible, any 
determination should be expressed in terms of the 
degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to any 
weakened movement, excess fatigability or 
incoordination.

(d)  The examiner should be asked to specify 
whether there is objective evidence of pain and to 
express an opinion on whether pain of the left knee 
could significantly limit the functional ability of 
the veteran during flare-ups or when the affected 
part is used repeatedly over a period of time.  
This determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups.  

(e)  If the examiner is unable to render any 
opinion requested, it should be so indicated on the 
record and the reasons therefor should be noted.  
The factors upon which any medical opinion is based 
should be set forth for the record.

3.  Lastly, notify the veteran in writing, pursuant 
to Bernard v. Brown, 4 Vet. App. 384 (1993) and 
Rule of Practice 903(b), of the Board's intent to 
consider the applicability of VAOPGCPREC 23-97 
(Jul. 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) 
(providing for separate ratings for instability of 
the knee and arthritis), and 38 C.F.R. § 3.655, in 
the event that he fails to appear for any scheduled 
VA examination.  Copies of the General Counsel 
opinions and the cited regulation are attached.

With respect to the records retrieval sought above, 
if such records cannot be obtained and we do not 
have affirmative evidence that they do not exist, 
inform the veteran of the records that we were 
unable to obtain, including what efforts were made 
to obtain them.  Note that under 38 U.S.C.A. 
§ 5103A(b)(3), we are obligated to continue trying 
to obtain evidence from a Federal department or 
agency "unless it is reasonably certain that such 
records do not exist or that further efforts to 
obtain those records would be futile.  Also inform 
the veteran that the Board will proceed to decide 
his/her appeal without these records unless he/she 
is able to submit them.  Allow an appropriate 
period of time within which to respond.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





